McLELLAN, District Judge.
In this action for copyright infringement the plaintiff moves for an order requiring the clerk of this Court to issue a trustee writ in the sum of one thousand-dollars. Garnishment in many cases of which the state has jurisdiction is provided for by statute, subject to qualifications which need not here be stated. The Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, provide in substance that all remedies providing for seizure (including attachment) of property for the purpose of securing satisfaction of the judgment ultimately to be entered in the action are available under the circumstances and in the manner provided by the law of the State in which the District Court is held. Rule 64. The plaintiff could not have begun successfully a copyright case such as is here involved in the state court by trustee process §£ — otherwise Ño attachment on mesne"! processTeing afforded under state practice, I think the motion for an order to the clerk to issue a trustee writ should be denied. Little v. Grieco-Gibbs, Inc., D.C., 12 F.Supp. 798, an action at law for patient infringement, which involved the Conformity Act and not any construction of the Federal Rules of Civil Procedure, requires no different result.
The motion is denied.